Citation Nr: 1745675	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  13-26 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for degenerative disc disease of the cervical spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran had qualifying active duty from July 1976 to September 1981.  He was discharged from his second period of active service from September 1981 to January 1984 under dishonorable conditions.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona (RO).  

The Veteran testified at a March 2016 Travel Board hearing.  The hearing transcript is of record.  

The Board remanded the appeal in July 2016 for an updated VA examination and to obtain updated VA treatment records.  The requested development has been completed, and the Board may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1.  With consideration of functional loss due to pain, stiffness, and flare-ups of pain, the Veteran's cervical spine disability approximates a rating based on forward flexion limited to 15 degrees or less, or favorable ankylosis of the cervical spine. 

2.  The Veteran's cervical spine disability does not approximate unfavorable ankylosis of the entire cervical spine, even with consideration of limitations to range of motion due to pain, stiffness, and flare-ups of pain.  

3.  For the entire rating period, the Veteran has had radiculopathy in the left upper extremity with symptoms of pain, numbness, and tingling radiating into the left arm.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, for the entire rating period, the criteria for an increased 30 percent rating for degenerative disc disease of the cervical spine have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.7, 4.71a, Plate V, 4.71, Diagnostic Code 5242 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a separate 10 percent rating for left upper extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8516 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that a September 2010 letter provided adequate notice to the Veteran addressing his increased rating claim.  

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  While the Veteran's representative stated in a July 2017 brief that the Veteran asserted that his condition has gotten worse since his last VA examination, it appears that his representative was reiterating a prior contention of worsening presented during March 2016 Board hearing testimony as the Veteran was just afforded a new VA examination on remand based on the allegation of worsening symptomatology.  He does not contend that the July 2016 examination obtained was inadequate nor does he contend that another examination is warranted.  Thus, absent any specific contentions or any identification of evidence related to worsening of the Veteran's cervical spine disability since July 2016, the Board finds that remand for an additional examination is not warranted.  The Board finds that the December 2014 and July 2016 VA examinations addressed the relevant rating criteria and are sufficient for rating purposes.  
 
Law and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2016); 38 C.F.R. § 4.1 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016). 

The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.   The Board finds that the Veteran's cervical spine disability has increased in severity to warrant a higher rating, but the Veteran has not exhibited different symptoms over the course of the appeal to warrant a staged rating.  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Under Diagnostic Code 5003, degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved. However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with x- ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a (2016). 

The schedular criteria for the rating of spine disabilities evaluates degenerative arthritis of the spine either under the General Rating Formula for Disease and Injuries of the Spine or under the Formula for rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in a higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5242 and 5243.

Under the General Formula, a 20 percent evaluation is assigned for forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees.  A 30 percent rating is assigned for forward flexion of the cervical spine at 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is assigned for unfavorable ankylosis of the entire cervical spine. 

The General Formula for Diseases and Injuries of the Spine provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. At Note 5.

Under the formula for rating intervertebral disc syndrome based on incapacitating episodes, a 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. 
§ 4.71a.

Diagnostic Code 5243 provides the following Notes: 

Note (1): An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 38 C.F.R. § 4.71a. 

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45. 

With any form of arthritis, painful motion is an important factor of disability; therefore, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The General Rating Formula for Diseases and Injuries of the Spine allows for separate evaluations for chronic orthopedic and neurologic manifestations.  See 38 C.F.R. § 4.71a  Note (1).  Diagnostic Codes 8514-8719 address ratings for paralysis of the peripheral nerves affecting the upper extremities, neuritis, and neuralgia.  38 C.F.R. § 4.124a.  Diagnostic Codes 8516, 8616, and 8716 provide ratings for paralysis, neuritis, and neuralgia of the ulnar nerve.  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 10, 30, and 40 percent are warranted, respectively, for mild, moderate, and severe incomplete paralysis of the major ulnar nerve.  Disability ratings of 10, 20, and 30 percent are warranted, respectively, for mild, moderate, and severe incomplete paralysis of the minor ulnar nerve.  
38 C.F.R. § 4.124a, Diagnostic Code 8516 (2016).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6. Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2016); 38 C.F.R. §§ 4.2, 4.6 (2016).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2016).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

After a review of all the evidence, lay and medical, the Board finds that for the entire rating period, with consideration of functional loss due to pain, stiffness, and flare-ups of pain on range of motion, the Veteran's cervical spine disability approximates the criteria for an increased 30 percent rating based on forward flexion limited to 15 degrees or less or, favorable ankylosis of the entire cervical spine. 

An October 2010 VA general medical examination included range of motion testing for the cervical spine and showed 0 to 45 degrees flexion.  Range of motion was noted to be limited by pain.  The Veteran was able to complete three repetitions of all ranges of motion with no change in the results, and there was no additional loss of range of motion due to pain, fatigue, weakness, lack of endurance or incoordination.  During the examination, the Veteran denied incapacitating episodes of neck or upper back pain requiring bed rest as prescribed by a physician.  He described flare-ups of cervical spine pain as being 10 out of 10 in intensity, occurring approximately twice per day and lasting approximately two to three minutes at a time.  Functionally, when he had flare-ups of neck pain, he was unable to move his head much in any direction.  Flare-ups were precipitated by moving his head the wrong way and were alleviated by not moving the head at all.  The Veteran also reported associated left arm numbness and radiating pain.  

An April 2012 neurosurgical consultation with Barrow Neurosurgical Associates identified a diagnosis of left C7 and C8 radiculopathy.  The Veteran reported left-sided symptoms of pain radiating in the ring and little fingers of the left hand and into the left forearm.  He also reported numbness and tingling and reported weakness of grip.  On physical examination, the Veteran additionally identified symptoms of pain and weakness in the right arm.  The Veteran had normal muscle strength (5/5) in the bilateral upper extremities on testing and reflexes were normal.  Based on examination and an MRI, the Veteran was assessed with left C7 and C8 radiculopathy.  Radiculopathy was not diagnosed in the right upper extremity.  

An October 2014 VA examination noted diagnoses of left sided C7-C8 radiculopathies.  The Veteran had 0 to 30 degrees flexion with pain at the end of range of motion.  There were no changes to range of motion after three repetitions.  With regard to functional loss, the VA examiner noted functional loss secondary to pain and diminished range of motion, without additional limitation in range of motion after repetitive use testing as noted above.  The Veteran was tender to palpation over the lower cervical paraspinal muscles, but there was no muscle spasm or guarding.  There was no ankylosis of the cervical spine.  The Veteran had a history of intervertebral disc syndrome with no incapacitating episodes.  The examiner indicated that he could not resolve without resorting to mere speculation whether pain, weakness, fatigue, or incoordination could significantly limit
functional ability during flare ups, or when the joint is used repeatedly over a period of time.  The Veteran, however, reported that during flare-ups, he had to sit down to rest until his pain went away.  

Muscle strength and reflex examinations were normal in the bilateral upper extremities.  A sensory examination was intact to light touch sensation in both upper extremities, with the exception of diminished light touch sensation over the left fifth finger.  The Veteran did have symptoms of radiculopathy in the left arm, with numbness and tingling going to his fourth and fifth fingers on a constant basis, rated as moderate.  He also reported more recent symptoms of intermittent tinging in the right fourth and fifth fingers.  He reported left upper extremity weakness.  The severity of symptoms was reported as mild on the right and moderate on the left.  
 
During the March 2016 Board hearing, the Veteran denied incapacitating episodes where he was bed ridden but reported bad episodes or flare-ups which he felt were debilitating.  He also reported radiation of pain in to his arms, particularly the left arm, with symptoms of pain, numbness, and tingling in his two fingers.  With regard to functional limitations due to his cervical spine disability, the Veteran reported that everything he did that involved anything but looking straight forward hurt his neck.

A July 2016 VA examination shows that the Veteran reported flare-ups of cervical spine pain, during which he reported difficulty with doing "anything."  The Veteran had 0 to 20 degrees flexion in the cervical spine with pain at the end of range of motion.  The Veteran was able to perform three repetitions of range of motion with no additional loss of function.  Functional loss included difficulty with cervical movement and pain and stiffness contributed to functional loss.  The Veteran was tender to palpation over the mid and lower cervical spine.  He did not have ankylosis in the cervical spine.  The examiner noted that he was unable to state without resort to speculation whether pain, weakness, fatigue, or incoordination could significantly limit functional ability with repeated use over time or with flare-ups.  He stated that the examination was neither medically consistent nor inconsistent with the Veteran's statements regarding functional loss during flare-ups.  The Veteran had a history of intervertebral disk syndrome with no incapacitating episodes.

A neurological evaluation shows that muscle strength and reflexes were normal in the upper extremities bilaterally.  Light touch sensation was intact bilaterally.  The Veteran reported pain, numbness, and tingling that extended into the left fourth and fifth fingers, described as moderate in severity.  On the right side, he reported pain radiating into the right elbow, which was mild in severity.  Based on these symptoms, an EMG was ordered to rule out cervical radiculopathy and/or ulnar neuritis bilaterally.  The VA examiner, who signed the VA examination report after the completion of August 2016 EMG testing, stated that there was no definitive evidence of radiculopathy.  He stated that EMG testing was normal with no electro diagnostic evidence of cervical radiculopathy in bilateral upper extremities.  

The Veteran is currently in receipt of a 20 percent rating for his cervical spine disability.  A higher 30 percent rating is assigned with forward flexion of the cervical spine at 15 degrees or less, or with favorable ankylosis of the entire cervical spine.  While an October 2010 VA examination identified 45 degrees flexion in the cervical spine, the examiner did not specify the point at which pain began.  Thus, the range of motion findings are inadequate and have not been considered in the Veteran's rating.  During the examination, the Veteran reported daily flare-ups, occurring approximately twice a day and lasting two minutes, during which almost all cervical spine movement was restricted.  The Board finds that the Veteran is credible in identifying the effects of flare-ups of pain.  October 2014 and July 2016 VA examinations respectively identified 30 degrees forward flexion and 20 degrees forward flexion in the cervical spine with pain at the end of range of motion.  Flare-ups of pain were noted during each examination, and while the VA examiner did not estimate the Veteran's degree of functional loss during flare-ups, during the October 2014 examination, the Veteran reported that during flare-ups, he had to sit down to rest until his pain went away.  During his Board hearing he reported that the effects of his flare-ups were debilitating.  Accordingly, the Board finds that the Veteran has credibly identified having restriction of almost all cervical spine movement during flare-ups which occurred daily, but last only a few minutes.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that with consideration of the additional functional loss due to pain and flare-ups of pain, range of motion in the cervical spine  more nearly approximates the criteria for an increased 30 percent rating under Diagnostic Code 5242.  See 38 U.S.C.A. § 5107(b) (West 2015); 38 C.F.R. §§ 4.3, 4.7 (2016).   

For the entire rating period, the Veteran's cervical spine disability does not approximate a rating based on unfavorable ankylosis of the entire cervical spine to warrant the next higher 40 percent rating under Diagnostic Code 5242, even with consideration of limitations to range of motion due to pain and during flare-ups.  During VA examinations, the Veteran had active range of motion in the cervical spine with no ankylosis, and even though range of motion was severely restricted during flare-ups, the Board finds that this is adequately contemplated by the assigned 30 percent rating which considers favorable ankylosis of the cervical spine.  

While the Veteran is shown to have intervertebral disc syndrome, VA examinations show that he does not have incapacitating episodes requiring bed rest prescribed by a physician to warrant a higher rating under the formula for rating intervertebral disc syndrome based on incapacitating episodes.

The Board has also considered whether separate ratings are warranted based on chronic neurologic manifestations of the Veteran's cervical spine disability.  See 38 C.F.R. § 4.71a.  For the entire rating period, the Veteran has had radiculopathy in the left upper extremity with symptoms of pain, numbness, and tingling radiating into the left arm, approximating mild incomplete paralysis of the minor ulnar nerve.    

The evidence is at least in equipoise as to whether the Veteran has radiculopathy of the left upper extremity secondary to his cervical spine disability.  An April 2012 neurosurgical consultation with Barrow Neurosurgical Associates identified a diagnosis of left C7 and C8 radiculopathy.  An October 2014 VA examination also identified symptoms of radiculopathy in the left arm.  Conversely, August 2016 VA EMG was normal with no electro diagnostic evidence of cervical radiculopathy in bilateral upper extremities.  Resolving reasonable doubt in favor of the Veteran on this question, the Board finds that a separate rating is warranted for radiculopathy in the left upper extremity.  See 38 U.S.C.A. § 5107(b) (West 2016); 38 C.F.R. §§ 4.3, 4.7 (2016).   The Board finds that despite the Veteran's complaints of intermittent pain and numbness in the right upper extremity, radiculopathy or neurological impairment in the right upper extremity has not been diagnosed at any time during the rating period.  Absent evidence which indicates that the Veteran's right extremity complaints are related to his cervical spine disability, the Board finds that a separate rating is not warranted for the right upper extremity.  

During August 2016 EMG testing, the Veteran was noted to be right-handed.  Disability ratings of 10, 20, and 30 percent are assigned, respectively, for mild, moderate, and severe incomplete paralysis of the left (minor) ulnar nerve, which affects flexor contraction and extension of the ring and little fingers.  See 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2016).  

An April 2012 neurosurgical consultation and VA examinations show the Veteran has consistently identified symptoms of pain radiating in the ring and little fingers of the left hand and into the left forearm, as well as numbness, and tingling, and weakness of grip.  VA examinations identified pain symptoms as being moderate in degree.  An October 2014 VA examination also noted diminished light touch sensation in the left fifth finger, though light touch sensation was intact on more recent EMG testing.  Despite the Veteran's report of perceived weakness, VA and private neurological examinations all show that the Veteran had normal muscle strength (5/5) in left upper extremity and reflexes were normal, and the Board has accorded more probative weight to findings provided on objective neurological testing.  Thus, for the entire rating period, the Board finds that the Veteran had radiculopathy in the left (minor) ulnar nerve with symptoms of pain, numbness, and tingling radiating into the left arm with some diminished light touch sensation approximating a 10 percent rating for mild incomplete paralysis of the ulnar nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2016).  

VA regulations provide that when neurological involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  Because the Veteran's left upper extremity neurological symptoms are entirely sensory in nature, with normal reflexes and normal muscle strength shown on examination, the Board finds ulnar nerve radiculopathy is not shown to be more than mild in degree.  Accordingly, the next higher 20 percent rating under Diagnostic Code 8516 is not warranted.


ORDER

Resolving reasonable doubt in the Veteran's favor, for the entire rating period, an increased 30 percent rating for degenerative disc disease of the cervical spine is granted.  

Resolving reasonable doubt in the Veteran's favor, the criteria for a separate 10 percent rating for left upper extremity radiculopathy is granted.  





____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


